Ridgely, Chancellor.
This rule was made, I believe, on some objection being taken either to the competency of a witness, or to the regularity of some proceeding, or to some other matter apparent on the face of the proceedings. The design was to settle the question and prevent any controversy on the subject. Although the objection appears, it was not certain that the party would make it. It may afterwards happen that the testimony of a witness taken on one side,may be desired on the other, although the witness is interested; and as it rests entirely in the breast of the defendant whether to -object or not, he ought to file his articles, if he intends to insist on the incompetency of the witness. A witness may sometimes be released, or his testimony be made competent, upon notice of the objection by articles.
The deposition may be read.